DYK, Circuit Judge,
dissenting.
I quite agree with the majority that the statutory provision allowing “[flees for exemplification and copies of papers necessarily obtained for use in the case,” 28 U.S.C. § 1920(4) (2000), should not be construed to allow recovery of the costs of documents that do not fall within the traditional definition of exemplification, that is, “[a]n official transcript of a public record, authenticated as a true copy for use as evidence.” Black’s Law Dictionary 593 (7th ed. 1999). I disagree, however, that a “video obviously is not a copy of paper.” If we were dealing with the costs of copying or securing official authentication of a video, I think those costs would be within the statute. There must be some room to construe language carried over from an 1853 statute to include after-invented technology.
This case, however, does not involve copying or authentication costs, but the costs of preparing the original video. Those costs do not, I think, fall within the statute. My problem is that we are obligated to follow Sixth Circuit authority, and it is clear1 to me that existing Sixth Circuit authority would allow the costs of preparing this video.
The sole authority in the Sixth Circuit is Swan Carburetor Co. v. Chrysler Corp., 149 F.2d 476 (6th Cir.1945). As the majority recognizes, that case allowed the costs of “charts and drawings,” while holding that the costs of a physical model were not authorized by the statute and could not be recovered under the equity rule of Sprague v. Ticonic National Bank, 307 U.S. 161, 59 S.Ct. 777, 83 L.Ed. 1184 (1939). The majority here finds that the video is like a model “because the video is a substitute for a physical model and was created as an aid to the argument of counsel and the explanations of defendants’ expert witness, [and therefore] Sivan indicates that the Sixth Circuit would not permit an award of costs for the video.” Ante at 1361.
In order to understand Swan, we must look to the Second and Ninth Circuit cases on which it relies. See generally Oregon v. Kennedy, 456 U.S. 667, 671, 102 S.Ct. 2083, 72 L.Ed.2d 416 (1982) (examining the cases cited in the Court of Appeals’ opinion in order to understand the basis for its decision). In the Ninth Circuit case, Reinharts, Inc. v. Caterpillar Tractor Co., 99 F.2d 648, 649 (9th Cir.1938), the court allowed costs for “elaborate illustrative charts” relying on the same Second Circuit case on which Swan itself relied, Appliance Investment Co. v. Western Electric Co., 61 F.2d 752 (2d Cir.1932). In Appliance, the Second Circuit held:
In the bill of costs allowed, an item of $1,080.23 was included for expense incurred in providing simplified drawings for use in making more clear at the trial the drawings of patents having a bearing on the issues.... This expense is in the same category with that for motion pictures and photographs of small cutting tools allowed in Victor Talking Machine Co. v. Starr Piano Co., 281 F. 60, 66 [2d Cir.1922], and fairly falls ivithin the statute under fees for “copies of papers necessarily obtained for use on [sic] trials.”9
*1362Id. at 756-57 (emphases added). The video here is indistinguishable from the costs allowed in Appliance: (1) it was designed to “mak[e] more clear at the trial the drawings of [the] patents;” (2) it was “in the same category with ... motion pictures and photographs;” and (3) it was not a physical model. I think it unlikely that the Sixth Circuit would distinguish between motion pictures and videos. Thus, the Sixth Circuit’s decision in Swan would allow the costs of the video, and so should we.

. Former provisions of the statute, codified at 28 U.S.C. § 830 (1926), required that the ex-*1362amplifications and copies of paper were "necessarily obtained for use on [sic] trials" instead of the present language which requires that they were "necessarily obtained for use in the case." 28 U.S.C. § 1920(4) (2000).